Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 1 of 6 PAGEID #: 1738




                         EXHIBIT 5
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 2 of 6 PAGEID #: 1739



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

KEN JOHANSEN, on behalf of himself and            :    Case No. 2:16-cv-00121
others similarly situated,                        :
                                                  :    Judge Marbley
       Plaintiff,                                 :
                                                  :    Magistrate Judge Deavers
v.                                                :
                                                  :
ONE PLANET OPS INC.,                              :
                                                  :
       Defendant.                                 :

     Declaration of Matthew P. McCue in Support of Motion for Final Approval

        I, Matthew P. McCue, declare under penalty of perjury:

        1.      I am an attorney duly admitted to practice in the Commonwealth of
 Massachusetts, I am over 18 years of age, am competent to testify and make this affidavit on
 personal knowledge. I have extensive experience in the prosecution of class actions on behalf of
 consumers.
        2.      I am admitted to practice in this case pro hac vice as co-counsel of record to
 Plaintiff Ken Johansen.
        3.      I respectfully submit this declaration in support of Plaintiff’s Unopposed Motion
 for Final Approval of Class Action Settlement.
        4.      I make this affidavit to describe the work that I and my co-counsel have done in
 identifying, investigating, and prosecuting the claims in the action and to set forth my
 qualifications to serve as class counsel and to state that based on my experience I consider this
 settlement an excellent result for the class that merits final approval from the Court.
        5.      I was involved in every stage of litigation in this case, from pre-trial
 investigation, analysis of Plaintiff’s potential claims, drafting and researching the complaint and
 discovery work, review of documents, discovery responses, depositions and general preparation

 for mediation and trial. I also additionally participated in settlement negotiations and
 strategy, participated in the mediation process and contributed on preparing the proposed
 settlement agreement and motion for preliminary approval.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 3 of 6 PAGEID #: 1740



        6.      I am a 1993 honors graduate of Suffolk Law School in Boston, Massachusetts.
 Following graduation from law school, I served as a law clerk to the Justices of the Massachusetts
 Superior Court. I then served a second year as a law clerk for the Hon. F. Owen Eagan, United
 States Magistrate Judge for the USDC District of Connecticut.
        7.      In 1994, I was admitted to the Bar in Massachusetts. Since then, I have been
 admitted to practice before the United States District Court for the District of Massachusetts, the
 First Circuit Court of Appeals, the United States District Court for the District of Colorado, the
 Sixth Circuit Court of Appeals and the United States Supreme Court.
        8.      Following my clerkships, I was employed as a litigation associate with the Boston
 law firm of Hanify & King. In 1997, I joined the law firm of Mirick O’Connell as a litigation
 associate where I focused my trial and appellate practice on plaintiff’s personal injury and
 consumer protection law.
        9.      In the summer of 2002, I was recognized by the legal publication Massachusetts
 Lawyers Weekly as one of five “Up and Coming Attorneys” for my work on behalf of consumers
 and accident victims.
        10.     In November of 2004, I started my own law firm focusing exclusively on the
 litigation of consumer class actions and serious personal injury cases.
        11.     I am in good standing in every court to which I am admitted to practice.
        12.     A sampling of other class actions in which I have represented classes of consumers
 follows:

        i.      Mey v. Herbalife International, Inc., USDC, D. W. Va., Civil Action
                No. 01-C-263M. Co-lead counsel with Attorney Broderick and additional
                co- counsel, prosecuting consumer class action pursuant to TCPA on behalf
                of nationwide class of junk fax and prerecorded telephone solicitation
                recipients. $7,000,000 class action settlement preliminarily approved on
                July 6, 2007 and granted final approval on February 5, 2008.
        ii.     Mulhern v. MacLeod d/b/a ABC Mortgage Company, Norfolk
                Superior Court, 2005-01619 (Donovan, J.). Representing class of
                Massachusetts consumers who received unsolicited facsimile
                advertisements in violation of the TCPA and G.L. c. 93A. Case certified
                as a class action, and I was appointed co-lead counsel with Attorney
                Edward Broderick by the Court on February 17, 2006, settlement for
                $475,000 granted final approval by the Court on July 25, 2007.

        iii.    Evan Fray-Witzer, v. Metropolitan Antiques, LLC, NO. 02-5827 Business
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 4 of 6 PAGEID #: 1741



               Session, (Van Gestel, J.). In this case, the defendant filed two Motions to
               Dismiss challenging the plaintiff’s right to pursue a private right of action
               and challenging the statute at issue as violative of the telemarketer’s First
               Amendment rights. Both Motions to Dismiss were denied. Class
               certification was then granted and I was appointed co-lead class counsel.
               Companion to this litigation, my co-counsel and I successfully litigated the
               issue of whether commercial general liability insurance provided coverage
               for the alleged illegal telemarketing at issue. We ultimately appealed this
               issue to the Massachusetts Supreme Judicial Court which issued a decision
               reversing the contrary decision of the trial court and finding coverage. See
               Terra Nova Insurance v. Fray-Witzer et al., 449 Mass. 206 (2007). This
               case resolved for $1,800,000.

       iv.     Shonk Land Company, LLC v. SG Sales Company, Circuit Court of
               Kanawha County, West Virginia, Civil Action No. 07-C-1800 (multi-state
               class action on behalf of recipients of faxes in violation of TCPA, settlement
               for $2,450,000, final approval granted in September of 2009.

       v.      Mann & Company, P.C. v. C-Tech Industries, Inc., USDC, D. Mass., C.A.
               1:08CV11312-RGS, class action on behalf of recipients of faxes in violation
               of TCPA, settlement for $1,000,000, final approval granted in January of
               2010.

       vi.     Evan Fray Witzer v. Olde Stone Land Survey Company, Inc.,
               Massachusetts Superior Court, Civil Action No. 08-04165
               (February 3, 2011) (final approval granted for TCPA class
               settlement). This matter settled for $1,300,000.

       vii.    Milford & Ford Associates, Inc. and D. Michael Collins vs.
               Cell-Tek, LLC, USDC, D. Mass. C. A. 1:09-cv- 11261-
               DPW, class action on behalf of recipients of faxes in violation
               of TCPA, settlement for $1,800,000, final approval granted
               August 17, 2011 (Woodlock, J.).
       viii.   Collins v. Locks & Keys of Woburn Inc.., Massachusetts
               Superior Court, Civil Action No. 07-4207-BLS2 (December 14,
               2011) (final approval granted for TCPA class settlement). This
               matter settled for $2,000,000.
       ix.     Brey Corp t/a Hobby Works v. Life Time Pavers, Inc., Circuit Court for
               Montgomery County, Maryland, Civil Action No. 349410-V (preliminary
               approval granted for TCPA class settlement). This matter settled for
               $1,575,000.
       x.      Collins, et al v. ACS, Inc. et al, USDC, District of Massachusetts, Civil
               Action No. 10-CV-11912 a TCPA case for illegal fax advertising, which
               settled for $1,875,000.
       xi.     Desai and Charvat v. ADT Security Services, Inc., USDC, Northern
               District of Illinois, Civil Action No. 11-CV-1925, settlement of
               $15,000,000, approved, awarding fees of one third of common fund.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 5 of 6 PAGEID #: 1742



       xii.     Benzion v. Vivint, 0:12cv61826, USDC S.D.Fla., settlement of
                $6,000,000 granted final approval in February of 2015.
       xiii.    Kensington Physical Therapy v. Jackson Physical Therapy Partners, USDC,
                District of Maryland, 8:11cv02467, settlement of $4,500,000 granted final
                approval in February of 2015.
       xiv.     Jay Clogg Realty v. Burger King Corp., USDC, District of Maryland,
                8:13cv00662, settlement of $8.5 million granted final approval in May of
                2015.
       xv.      Charvat v. AEP Energy, 1:14cv03121 ND Ill, class settlement of $6
                million granted final approval on September 28, 2015.
       xvi.     Thomas Krakauer v. Dish Network, L.L.C., USDC, MDNC, Civil Action
                No. 1:14-CV-333 on September 9, 2015. I was co-trial counsel in the case
                which resulted in a jury verdict in favor of plaintiff and the class of
                $20,446,400 on January 19, 2017. (Dkt. 292). On May 22, 2017, this
                amount was trebled by the Court after finding that Dish Network’s
                violations were “willful or knowing”, for a revised damages award of
                $61,339,200. (Dkt. No. 338).
       xvii.    Dr. Charles Shulruff, D.D.S. v. Inter-med, Inc., 1:16-cv-00999, ND Ill, class
                settlement of $400,000 granted final approval on November 22, 2016.


       xviii.   Toney v, Quality Resources, Inc., Cheryl Mercuris and Sempris LLC, 13-
                cv-00042, in which a TCPA class settlement was granted final approval on
                December 1, 2016 with TCPA settlement in the amount of $2,150,00 with
                one of three defendants an assignment of rights against defendant’s
                insurance carrier. The case continues against the two non-settling
                defendants.

       xix.     Bull v. US Coachways, Inc., 1:14-cv-05789, in which a TCPA class
                settlement was finally approved on November 11, 2016 with an agreement
                for judgment in the amount of $49,932,375 with an assignment of rights
                against defendant’s insurance carrier.

       xx.      Smith v. State Farm Mut. Auto. Ins. Co. , et. al., USDC, ND. Ill., 1:13-cv-
                02018, TCPA class settlement of $7,000,000.00 granted final approval on
                December 8, 2016.
       xxi.     Mey v. Frontier Communications Corporation, USDC, D. Ct., 3:13-cv-
                1191-MPS, a TCPA class settlement of $11,000,000 granted preliminary
                approval on January 26, 2017.
       xxii.    Biringer v. First Family Insurance, Inc., USDC, ND. Fla., a TCPA class
                settlement of $2,900,000 granted final approval on April 24, 2017.
       xxiii.   Abramson v. Alpha Gas and Electric, LLC, USDC, SD. NY., 7:15-cv-
                05299-KMK, a TCPA class settlement of $1,100,000 granted final approval
                on May 3, 2017.
Case: 2:16-cv-00121-ALM-EPD Doc #: 97-5 Filed: 02/14/20 Page: 6 of 6 PAGEID #: 1743



        xxiv.     Heidarpour v. Central Payment Co., USDC, MD. Ga., 16-cv-01215, a
                  TCPA class settlement of $6,500,000 granted final approval on May 4,
                  2017.
        xxv.      Abante Rooter and Plumbing, Inc. v. New York Life Insurance Company,
                  USDC, SD. NY., 1:16-cv-03588-BCM, a TCPA class settlement of
                  $3,250,000 granted preliminary approval on May 18, 2017.
        xxvi.     Abramson v. CWS Apartment Home, LLC, USDC, WD. Tex., 16-cv-01215,
                  a TCPA class settlement of $368,000.00 granted final approval on May 19,
                  2017.
        xxvii.    Charvat v. Elizabeth Valente, et al, USDC, NDIL, 1:12-cv-05746,
                  $12,500,000 TCPA settlement granted preliminary approval on July 6,
                  2017.
        xxviii. Mey v. Got Warranty, Inc., et. al., USDC, NDWV., 5:15-cv-00101-JPB-
                JES, a TCPA class settlement of $650,000 granted final approval on July 26,
                2017.
        xxix.     Mey v. Patriot Payment Group, LLC, USDC, NDWV., 5:15-cv-00027-JPB-
                  JES, a TCPA class settlement of $3,700,000 granted final approval on July
                  26, 2017.
        xxx.      Charvat and Wheeler v. Plymouth Rock Energy, LLC, et al, USDC, EDNY,
                  2:15-cv-04106-JMA-SIL, a TCPA class settlement of $1,675.000 granted
                  preliminary approval on September 15, 2017.
        xxxi.     Fulton Dental, LLC v. Bisco, Inc., USDC, NDIL, 1:15-cv-11038. TCPA
                  class settlement for $262,500 granted preliminary approval on November 6,
                  2017.
        xxxii.    Abante Rooter and Plumbing, Inc. v. Birch Communications, Inc., USDC,
                  NDGA, 1:15-cv-03262-AT. TCPA class settlement of $12,000,000 granted
                  final approval on December 14, 2017.

        xxxiii. Abante Rooter and Plumbing, Inc. v. Alarm.com, Inc., USDC, NDCA 4:15-
                cv-06314-YGR. TCPA class settlement of $28,000,000 awaiting
                preliminary approval.

       I declare under penalty of perjury under the laws of the Commonwealth of Massachusetts

and the United States of America that the foregoing is true and correct on this 14th day of

February, 2020.


                                       /s/ Matthew P. McCue
                                       Matthew P. McCue
